Case 7:19-mj-00647 Document 1 Filed on 03/19/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) CriminalConiplaint

 

 

United States District Court ' '

SOUTHERN DI STRICT OF TEXAS
MCALLEN D IVI S I ON

 

 

United States Dlstrlct Cour!
UNITED sTATES OF AMER$@mhern lD:::Ei[¢):t OfTexas
V- ` CRIMINAL C__OMPLAINT
Jose Homero VALLES-Juarez MAR ' 1 g 2019.

ase Number: M-19-0647-M
AKA: Davld J~ B¥ad|_€y,

IAE_ ' YoB: 1978 ‘

Mexico
(Name and Address of Defendant)

I, the undersigned complainant being.duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about March 16, 2019 in Starr County, in

the Southern District of Texas - defendants(s) did,
( T rack Statutory Language of Ojj‘”ense)

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Rio Grande City, Texas within"the Southern District of T_exas, the Attorney
General of the United States and/or the Secretary of Homeland Security, not theretofore having consented to a
reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Fe|ony)
I further state that I am a(n) Deportation Officer and that this complaint is based on the
following facts:

 

 

On March 16, 2019, Jose Homero VALLES-Juarez a citizen of Mexico was encountered by Immigration Officers at the Starr
County Jail in Rio Grande City, Texas. An Immigration Detainer was placed upon the defendant and was subsequently
remanded into the custody of Immigration and Customs Enforcement on March 18, 2019. Record checks revealed the
defendant was formally removed from the United States to Mexico for the first (1st) _time on December 11,,2015 via the."
Hidalgo, Texas Port of Entry. The defendant was instructed not to return without permission from the Attorney General or '
the Secretary of Homeland Security of the United States. The defendant claims to have illegally re-entered the United States
on or about February 25, 2019 by wading the Rio Grande River at or near Roma, Iexas. On January 6, 2006, the defendant
was convicted of Conspiracy to Distribute a Controlled Substance and sentenced to one hundred sixty-eight (168) months to
the custody of the United States Bureau of Prisons and five (5) years supervised release term.

  

Continued on the attached sheet and made a part of this complaint:

Complaint authorized by AUSA QZM 55 ///F% 974 ~g//;//V`

Armando Perez

 

 

 

Swom to before me and subscribed in my presence, Printed Name of Complainant
March 19, 2019 at McAllen, Texas

Date y City and State

J. Scott Hacker , u.s. Magi§trate Judge

 

 

Name and Title of Judicia| Officer Sign r f J dicia| Officer

